DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melville et al. (US 2014/0218175) (hereinafter referred to as ‘Melville’).
Melville teaches
Regarding claim 1, a wireless tag system comprising two or more wireless communication devices (readers 1 and 2997) including a wireless tag as a target of wireless communication in a predetermined communication area, wherein the two or more wireless communication devices simultaneously transmit transmission waves for a predetermined period of time or more on different channels which are separated from each other by a predetermined frequency or more in a frequency band, when performing wireless communication processing to wirelessly communicate with the wireless tag (see paragraph 11); and
regarding claim 6, the wireless tag system according to claim 1, wherein 
.

Allowable Subject Matter
Claims 2-5 and 7-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 2, the wireless tag system according to claim 1, wherein at least some of the two or more wireless communication devices transmit unmodulated waves as the transmission waves to the wireless tag to supply electrical power;
Regarding claim 3, the wireless tag system according to claim 1, wherein any one of the two or more wireless communication devices supplies a transmission instruction related to transmission of the transmission waves to the rest of the wireless communication devices at every time point of transmitting the transmission waves; and
the rest of the wireless communication devices performs the wireless communication processing according to the transmission instruction received;
regarding claim 4, the wireless tag system according to claim 1, wherein any one of the two or more wireless communication devices transmits a control table, in which at least channels and 
the rest of the wireless communication devices perform the wireless communication processing according to the control table received;
regarding claim 5, the wireless tag system according to claim 1, wherein at least some of the two or more wireless communication devices include a detection unit that detects a transmission status of the transmission waves in the rest of the wireless communication devices, and simultaneously transmit the transmission waves according to detection results derived from the detection unit, for a predetermined period of time or more on a channel different and separated from channels of the rest of the wireless communication devices by a predetermined frequency or more, when performing the wireless communication processing;
regarding claim 7, the wireless tag system according to claim 1, wherein the system comprises a control device that transmits a control table, in which at least channels and transmission times of the transmission waves are time-scheduled, to the two or more wireless communication devices; and
the two or more wireless communication devices perform the wireless communication processing according to the control table received from the control device;
regarding claim 8, the wireless tag system according to claim 1, wherein
the system comprises a control device that transmits a control table, in which at least channels and transmission times of the transmission waves are time-scheduled, to the
two or more wireless communication devices; and the two or more wireless communication devices perform the wireless communication processing according to the control table received from the control device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876